J-S10016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.R., A MINOR                   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
APPEAL OF: S.R., FATHER
                                                        No. 1978 EDA 2015


                  Appeal from the Decree Entered June 4, 2015
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                            CP-51-AP-0000320-2015
                            CP-51-DP-0002290-2013
                            FID: 51-FN-004440-2013


IN THE INTEREST OF: Z.R., A MINOR                   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
APPEAL OF: S.R., FATHER
                                                        No. 1978 EDA 2015


                   Appeal from the Order Entered June 4, 2015
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                             CP-51-AP-0000320-2015
                             CP-51-DP-0002290-2013
                            FID: 51-FN-004440-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E. and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED FEBRUARY 05, 2016

        S.R. (Father) appeals from the decree entered June 4, 2015, in the

Court    of   Common    Pleas   of   Philadelphia   County,   which   involuntarily

terminated his parental rights to his minor son, Z.R. (Child), born in




*Retired Senior Judge assigned to the Superior Court.
J-S10016-16


November of 2012.1 In addition, Father appeals from the order entered that

same day, which changed Child’s permanency goal to adoption.2 We affirm.


       The trial court summarized the factual and procedural history of this

matter as follows.


       [In November of] 2012, the Department of Human Services
       (DHS) received a General Protective Services (GPS) report
       alleging that [Child] tested positive for cocaine and opiates at
       birth. The report was substantiated.

       On July 30, 2013, In Home Services (IHS) [were] implemented
       by [] Community Umbrella Agency (CUA) Asociaci[ó]n []
       Puertorrique[ñ]os en March[a] (APM).

       On August 26, 2013, [M]other missed her intake appointment at
       [t]he Wedge Medical Center for substance abuse treatment
       where she had been previously referred by DHS.

       On September 4, 2013[,] APM visited the family home where
       both [M]other and [F]ather resided.

       On September 19, 2013, APM held a Single Case Plan (SCP)
       meeting. The objective set for the parents was to cooperate
       with social services.

       On October 10, 2013, the mother missed another intake
       appointment at [t]he Wedge.
____________________________________________


1
  The parental rights of Child’s mother, L.B. (Mother), were terminated by a
separate decree. Mother is not a party to the instant appeal.
2
  We note that it was improper for Father to file a single notice of appeal
from both the termination decree and goal change order. See Pa.R.A.P.
341, Note (“Where, however, one or more orders resolves issues arising on
more than one docket or relating to more than one judgment, separate
notices of appeal must be filed.”). However, we decline to quash Father’s
appeal, as we discern no prejudice stemming from Father’s procedural
misstep, particularly, since Father has waived any issue relating to the goal
change order.



                                           -2-
J-S10016-16


     On November 5, 2013[,] DHS learned that [M]other and [F]ather
     failed to comply with CUA’s objectives. [M]other and [F]ather
     refused to allow APM’s case manager to visit with [C]hild.

     On November 8, 2013, [F]ather was arrested and charged with
     intentional possession of a controlled substance and endangering
     welfare of children.

     On November 22, 2013, an adjudicatory hearing was held before
     the Honorable Jonathan Q. Irvine. Judge Irvine ordered that
     DHS conduct a Parent Locator Search (PLS) regarding [M]other
     and that APM obtain an Order of Protective Custody (OPC) if
     there was imminent risk/danger to [C]hild.     [F]ather was
     incarcerated at the House of Corrections.

     On December 4, 2013[,] DHS received a GPS report alleging that
     [M]other was an active substance abuser and was unable to
     meet [C]hild’s daily basic needs. [C]hild was residing with
     [M]other and [F]ather. [F]ather was the primary caretaker[.]
     [H]owever, he was incarcerated. [Child], Z.R.[,] was not safe in
     [M]other’s care.     The report was substantiated.       [M]other
     admitted to the police that her drug of choice was heroin.

     On December 4, 2013[,] DHS learned that the family lived in a
     room of a home which was inappropriate. DHS obtained an OPC
     for [Child] and placed him in a foster care home through APM.

     A shelter care hearing was held on December 6, 2013[,] before
     the Honorable Jonathan Q. Irvine. Judge Irvine ordered [Child]
     temporarily committed to DHS. [F]ather remained incarcerated.

     On December 20, 2013, an adjudicatory hearing was held before
     the Honorable Jonathan Q. Irvine.      [Child] was adjudicated
     dependent and committed to DHS. [F]ather was incarcerated at
     the time of the hearing. Supervised visits were ordered for
     [F]ather upon his release from prison.

     The matter was then listed on a regular basis before judges of
     the Philadelphia Court of Common Pleas – Family Court Division
     – Juvenile Branch pursuant to section 6351 of the Juvenile Act,
     42 Pa[.]C.S.A. §[]6351, and evaluated for the purpose of
     determining or reviewing the permanency plan of [C]hild.

     In subsequent hearings, the [permanency review orders] reflect
     the Court’s review and disposition as a result of evidence
     presented, addressing and … finalizing the permanency plan.


                                   -3-
J-S10016-16


     On December 22, 2014, APM held a SCP meeting.                 The
     objectives identified for [F]ather were: (1) cooperate with the
     case manager, (2) visit with [C]hild, (3) [] attend the Achieving
     Reunification [Center] (ARC) and (4) [] submit to three random
     drug screens at the Clinical Evaluation Unit (CEU).

     On January 8, 2015, a permanency hearing was held before the
     Honorable Jonathan Q. Irvine. Judge Irvine found that [F]ather
     had made no compliance with the permanency plan.

     On February 12, 2015, [F]ather was arrested and charged with
     drug related offenses. Father is currently incarcerated at the
     Detention Center.

Trial Court Opinion, 8/11/2015, at 1-3 (unpaginated).


     On May 20, 2015, DHS filed a petition to terminate Father’s parental

rights to Child involuntarily, as well as a petition to change Child’s

permanency goal to adoption. A termination and goal change hearing was

held on June 4, 2015.    Following the hearing, the trial court entered its

decree terminating Father’s parental rights, and its order changing Child’s

permanency goal. Father timely filed a notice of appeal on June 24, 2015,

along with a concise statement of errors complained of on appeal.

     Father now raises the following issue for our review.

           Did the [trial c]ourt err as a matter of law and abuse its
     discretion when it terminated [F]ather’s parental rights and
     changed the child’s goal to adoption where [DHS] failed to
     present clear and convincing evidence that Father evidenced a
     settled purpose of relinquishing parental claim to the child; and
     failed to present clear and convincing evidence that the child
     would not be harmed by termination of [F]ather’s parental
     rights?




                                   -4-
J-S10016-16


Father’s brief at 3.3

       We consider Father’s claim mindful of our well-settled standard of

review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.


____________________________________________


3
  While Father purports to challenge the order changing Child’s permanency
goal to adoption, his brief on appeal contains no substantive discussion of
this issue, nor does it contain any citation to relevant authority. Accordingly,
Father has failed to preserve any challenge to the goal change order for our
review, and we address only the decree terminating Father’s parental rights.
See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011), appeal denied, 24
A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa. Super.
2010)) (“‘[W]here an appellate brief fails to provide any discussion of a
claim with citation to relevant authority or fails to develop the issue in any
other meaningful fashion capable of review, that claim is waived.”’).



                                           -5-
J-S10016-16


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Father’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                  ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     ***


                                    -6-
J-S10016-16


     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).      “[A] parent’s incarceration is relevant to the

section (a)(2) analysis and, depending on the circumstances of the case, it

may be dispositive of a parent’s ability to provide the ‘essential parental

care, control or subsistence’ that the section contemplates.” In re A.D., 93


                                      -7-
J-S10016-16


A.3d 888, 897 (Pa. Super. 2014) (discussing In re Adoption of S.P., 47

A.3d 817 (Pa. 2012)).

      Instantly, the trial court found that Father’s parental incapacity has left

Child without essential parental care, control, or subsistence, and that Father

cannot, or will not, remedy his incapacity. The court emphasized that Father

has twice been convicted of drug-related crimes since the case began, and

that Father currently is incarcerated. Trial Court Opinion, 8/11/2015, at 4

(unpaginated). The court also noted that Father has failed to complete his

SCP objectives, and has not visited with Child since November of 2014. Id.

      Father argues that he completed a drug and alcohol treatment

program, and engaged in regular visits with Child.      Father’s brief at 6-10,

13-17.   Father insists that he only stopped visiting with Child because his

new job conflicted with his visits, and because his request to change his

visitation schedule was denied. Id. Father also contends that he asked for

visits with Child after his most recent incarceration, but that no visits were

provided. Id.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Father’s parental rights to Child.   During the termination and goal change

hearing, DHS presented the testimony of CUA case manager, Natasha

James. Concerning Father’s SCP objectives, Ms. James testified that Father

failed to attend ARC, and did not complete parenting, housing, and financial


                                      -8-
J-S10016-16


workshops.4 N.T., 6/4/2015, at 15. Father also failed to complete drug and

alcohol treatment.5 Id. at 14. Father attended visits with Child for a period

of about three months in 2014. Id. at 16. However, there were “significant

absences” in Father’s visitation schedule, even when he did attend. Id. at

21.   Father then had no contact with the CUA from October of 2014 until

March of 2015. Id. at 16. Since being incarcerated a second time, Father

has not sent any letters or gifts to Child. Id. at 19. Father has requested

visits. Id. at 19, 21, 27-28.

       Father testified that he currently is on a waiting list to receive drug

and alcohol treatment while incarcerated. Id. at 32. Upon being released

from incarceration, Father intends on participating in a group called “Self-

Help.” Id. Father described Self-Help as “like an outpatient program. . . .

It’s like NA. A regular NA meeting that goes on every day for two hours, an

hour to two hours.” Id. Father stated that he visited with Child from June

of 2014 until approximately November of 2014.       Id. at 33.   According to
____________________________________________


4
  As noted supra, Father’s objectives were to (1) cooperate with Child’s case
manager; (2) visit Child at the CUA; (3) attend ARC, including the parenting,
housing, and financial workshops; and (4) submit three random drug
screens prior to the next court listing. Petition for Involuntary Termination
of Parental Rights, 5/20/2015, at 24 (statement of facts); N.T., 6/4/2015, at
8-9 (stipulating that social worker would testify consistent with the
statement of facts).
5
 Counsel for Father and Counsel for DHS later agreed that Father completed
drug and alcohol treatment in 2014, but “was then re-referred back to the
CEU.” N.T., 6/4/2015, at 23.



                                           -9-
J-S10016-16


Father, he was no longer able to attend visits because they conflicted with

his work schedule.    Id. at 34.    Father requested a modified visitation

schedule, but his schedule was not changed. Id. Father anticipated being

released from incarceration in November of 2015.           Id. at 35.   Father

indicated that he has no place to live upon his release, but hopes to be

placed in a recovery house. Id. at 36.

      Accordingly, the record supports the conclusion of the trial court that

Father is incapable of providing Child with essential parental care, control,

and subsistence necessary for Child’s physical or mental well-being.

Moreover, Father cannot, or will not, remedy his parental incapacity. Since

this case began in 2013, Father has twice been arrested and incarcerated for

drug crimes.   Father has failed to attend ARC, and he requires additional

drug and alcohol treatment.    Further, Father has displayed only a minimal

interest in Child. After being released from his initial incarceration, Father

participated in visits with Child for a period of about three months.

However, Father stopped visiting with Child in October or November of 2014,

and he did not contact the CUA again until March of 2015. No relief is due.

      We next consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding

                                    - 10 -
J-S10016-16


      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. Additionally, this Court
             stated that the trial court should consider the
             importance of continuity of relationships and whether
             any existing parent-child bond can be severed
             without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the trial court found that Father has had minimal contact with

Child since the case began, and that Child would not suffer irreparable harm

if Father’s parental rights were terminated. Trial Court Opinion, 8/11/2015,

at 6 (unpaginated). The court also found that Child is bonded with his foster

parent.   Id.   Father argues that he and Child are bonded, and that DHS

failed to prove that Child will not suffer irreparable harm. Father’s brief at

11, 17-18.

      We again conclude that the trial court did not abuse its discretion. Ms.

James testified that Child is bonded with his foster mother. N.T., 6/4/2015,

at 18. Ms. James acknowledged that notations in the case file indicate that


                                     - 11 -
J-S10016-16


Child also displayed a “good attachment” to Father during their visits in

2014.     Id. at 26.    Child “was aware of who his father was during the

visitations,” and “would cry when the visits were over . . . .” Id. However,

Ms. James had not noticed that Child’s lack of recent contact with Father had

caused him any harm. Id. at 17-18. Further, Ms. James had no reason to

believe that terminating Father’s parental rights would cause Child any

permanent emotional harm.          Id. at 18, 22.     Ms. James opined that

terminating Father’s parental rights would be in Child’s best interest.      Id.

Father testified that it would be in Child’s best interest for him to sign over

his parental rights to his mother and sister, so that they can care for Child.

Id. at 38, 44.

        Thus, the record confirms that terminating Father’s parental rights

would best serve the needs and welfare of Child. Child is bonded with his

foster mother, and has not suffered any harm due to his lack of contact with

Father. While Child reacted positively to Father during their visits in 2014, it

is unlikely that the two of them share a parent/child bond. As this Court has

explained,

        [C]oncluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent. The
        continued attachment to the natural parents, despite serious
        parental rejection through abuse and neglect, and failure to


                                      - 12 -
J-S10016-16


      correct parenting and behavior disorders which are harming the
      children cannot be misconstrued as bonding.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (citation and

quotation marks omitted).

      Moreover, to the extent that Child and Father are bonded, it is clear

that their bond is outweighed by Father’s inability or unwillingness to parent

Child, and by Child’s need for permanency. See C.D.R., 111 A.3d at 1220

(concluding that the appellant mother’s bond with C.D.R was outweighed by

the mother’s “repeated failure to remedy her parental incapacity,” and by

C.D.R.’s need for permanence and stability). Father is not entitled to relief.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Father’s parental rights to Child, we

affirm the decree of the trial court. In addition, we conclude that Father has

waived any challenge to the order changing Child’s permanency goal to

adoption, therefore, the order is likewise affirmed.

      Decree and Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/5/2016




                                    - 13 -
J-S10016-16




              - 14 -